Case 5:19-cv-01278-JGB-SP Document 14 Filed 11/20/19 Page 1 of 3 Page ID #:50



  1    Marcos D. Sasso (SBN 228905)
       sassom@ballardspahr.com
  2    BALLARD SPAHR LLP
       2029 Century Park East, Suite 800
  3    Los Angeles, CA 90067-2909
       Telephone: 424.204.4400
  4    Facsimile: 424.204.4350
  5    Attorneys for Defendant
         HOME DEPOT U.S.A, INC.
  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10

 11   MARLON ROMERO AND ANGELICA )                 Case No. 5:19-cv-01278-JGB-SP
      ROMERO,                    )
 12                              )
                   Plaintiff,    )                 STIPULATION TO STAY ACTION
 13                              )                 AND ARBITRATE ALL CLAIMS
         v.                      )
 14                              )                 Trial Date:   None
      HOME DEPOT U.S.A., INC.    )
 15                              )                 [Proposed Order Lodged Concurrently]
                  Defendant.     )
 16                              )
                                 )
 17                              )
                                 )
 18                              )
                                 )
 19                              )
                                 )
 20                              )
                                 )
 21                              )
                                 )
 22                              )
                                 )
 23                              )
                                 )
 24                              )
 25

 26

 27

 28

      DMWEST #38396525 v1                                Case No. 5:19-cv-01278-JGB-SP
                     STIPULATION TO STAY ACTION AND ARBITRATE ALL CLAIMS
Case 5:19-cv-01278-JGB-SP Document 14 Filed 11/20/19 Page 2 of 3 Page ID #:51



  1         Plaintiffs Marlon Romero and Angelica Romero (“Plaintiffs”) and defendant
  2   Home Depot U.S.A., Inc. (“Home Depot”) hereby jointly move and stipulate to
  3   stay Plaintiffs’ claims and submit said claims to binding arbitration, pursuant to the
  4   terms of the arbitration agreement contained in the credit card agreement attached
  5   hereto as Exhibit 1. The arbitration shall be before the American Arbitration
  6   Association, pursuant to the terms of the parties’ arbitration agreement.
  7         This action shall be stayed pending completion of the arbitration
  8   proceedings.
  9         IT IS SO STIPULATED.
 10   DATED: November 20, 2019                     BALLARD SPAHR LLP
 11
                                                   By: /s/ Marcos D. Sasso
 12                                                   Marcos D. Sasso
 13                                                Attorney for Defendant
                                                   HOME DEPOT, LLC
 14

 15   DATED: November 20, 2019                     ROBINSON BRADFORD LLP
 16
                                                   BY:        /s/ Matthew C. Bradford
 17                                                         Matthew C. Bradford
 18                                                Attorneys for Plaintiffs
                                                   Marlon Romero and Angelica Romero
 19

 20         I, Marcos D. Sasso, attest pursuant to L.R. 5-4.3.4(a)(2)(i) that Matthew C.
 21   Bradford, on whose behalf the filing is submitted, concurs in the filing’s content
 22   and has authorized the filing.
 23                                          ____/s/ Marcos D. Sasso_____________
 24

 25

 26

 27

 28

                                         1          Case No. 5:19-cv-01278-JGB-SP
                STIPULATION TO STAY ACTION AND ARBITRATE ALL CLAIMS
Case 5:19-cv-01278-JGB-SP Document 14 Filed 11/20/19 Page 3 of 3 Page ID #:52



  1                               CERTIFICATE OF SERVICE
  2            I hereby certify that on this 20th day of November, 2019, I electronically
  3   filed a true and correct copy of the foregoing STIPULATION TO STAY
  4   ACTION AND ARBITRATE ALL CLAIMS and [PROPOSED] ORDER
  5   GRANTING STIPULATION TO STAY ACTION AND ARBITRATE ALL
  6   CLAIMS through the Court’s CM/ECF system, which will send a notice of
  7   electronic filing to the following:
  8
       Matthew C. Bradford, Esq.                       Attorneys for Plaintiffs
  9    ROBINSON BRADFORD LLP
       43471 Ridge Park Drive, Suite C
 10    Temecula, California 92590
       Telephone: (209) 954-9001
 11    Facsimile: (209) 954-9091
       Email: matthew@robinsonbradford.net
 12

 13

 14
                                                     /s/ Marcos D. Sasso
 15                                                  Marcos D. Sasso
 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      DMWEST #38396525 v1     CERTIFICATE OF SERVICE
